Judgment, Supreme Court, New York County (I. Smith, J.), entered on August 29, 1980, unanimously affirmed. Each respondent shall recover of appellant $75 costs and disbursements of this appeal. Appeals from the order of said court (Fingerhood, J.), entered on July 17,1980, and the judgment of said court (I. Smith, J.), entered on February 1, 1980, are dismissed as subsumed in the appeal from the judgment of August 29, 1980, without costs and without disbursements. No opinion. Concur — Sullivan, J. P., Carro, Silverman and Milonas, JJ.